Title: Nicolas G. Dufief to Thomas Jefferson, 22 October 1816
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            A Philadelphie ce 22 Octobre 1816
          
          J’ai bien des remerciemens à vous faire pour la bonté que vous avez eu de parcourir le manuscrit que je vous adressai envoyai le mois passé. Je m’empresse, maintenant, de vous adresser le Prospectus de l’ouvrage. La méthode, comme vous y verrez, est applicable à l’enseignement même d’un seul individu; Sans cela, elle eût été défectueuse, et ne pouvait convenir comme vous l’avez, Justement, observé, qu’à l’enseignement des villes. J’ai fait des efforts inouis pour la rendre la plus complète possible. Beaucoup de personnes croyant qu’elle avait de l’affinité avec celle de Lancaster, j’ai cru devoir les éclairer à ce sujet, car non-Seulement elle ne lui ressemble en rien, mais même ce qui est très-Singulier elle en est l’antipode comme la lecture du Prospectus Suffira
				pour en convaincre
          
            J’ai l’honneur d’être, Monsieur, avec le plus profond respect & la plus haute considération votre très-dévoué & très-reconnaissant servr
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
               Philadelphia 22 October 1816
            
            Thank you very much for having the goodness to skim the manuscript I sent you last month. I now hasten to send you the prospectus of the work. The method, as you will see, applies even to the education of a single individual. Without that, it would have been defective and only suitable, as you justly observed, to teaching townspeople. I have made unprecedented efforts to render it as complete as possible. As many people believed it was similar to Lancaster’s system, I thought it my duty to enlighten them on this subject, because, not only does it not resemble it in any way, but, and this is very remarkable, it is diametrically opposed
			 to
			 it, as a reading of the prospectus will suffice to convince anyone
            
              I have the honor to be, Sir, with the most profound respect and the highest consideration, your very devoted and very grateful servant
              N. G. Dufief
            
          
        